Carr, J.
The only evidence connecting the defendant with the. accident was the testimony of the plaintiff’s wife that after the accident she saw upon the taxicab which struck her the words, “Checker Cab” written on the door. This was not sufficient. Cochrane v. Great Atlantic and Pacific Tea Co., 281 Mass. 386, 390. Therefore, the defendant’s request “that there is no evidence that the defendant’s agent or servant was negligent” should have been given.
Einding for plaintiff vacated. New Trial Ordered.